Citation Nr: 1232220	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-39 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for obstructive sleep apnea.

2.  Entitlement to an initial rating greater than 20 percent for degenerative joint disease (DJD) of the cervical spine.

3.  Entitlement to an increased rating greater than 30 percent, from August 26, 2008, for migraine headaches.

4.  Entitlement to service connection for bilateral ankle disabilities.

5.  Entitlement to an initial rating greater than 10 percent, prior to August 26, 2008, for migraine headaches.

6.  Entitlement to an initial rating greater than 10 percent for irritable bowel syndrome (IBS).

7.  Entitlement to an initial rating greater than 10 percent for lumbar spine DJD.

8.  Entitlement to an initial rating greater than 10 percent for residuals of right foot neuroma with metatarsalgia of the second metatarsal head.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran had a hearing before the Board in July 2012 and the transcript is of record.

The issues of entitlement to service connection for left and right shoulder disabilities (petition to reopen) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for IBS, lumbar spine DJD, and residuals of right foot neuroma with metatarsalgia of the second metatarsal head are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 19, 2012, prior to the promulgation of a decision in the appeal, the Veteran testified before the Board indicating she wished to withdraw some issues on appeal, to include:  entitlement to an initial rating greater than 50 percent for obstructive sleep apnea; entitlement to an initial rating greater than 20 percent for DJD of the cervical spine; entitlement to an increased rating greater than 30 percent, from August 26, 2008, for migraine headaches; and entitlement to service connection for bilateral ankle disabilities.

2.  Prior to August 26, 2008, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring at least once a month, with use of prescription medication for control.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal have been met with regard to the following issues:  entitlement to an initial rating greater than 50 percent for obstructive sleep apnea; entitlement to an initial rating greater than 20 percent for DJD of the cervical spine; entitlement to an increased rating greater than 30 percent, from August 26, 2008, for migraine headaches; and entitlement to service connection for bilateral ankle disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an initial rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During her hearing before the Board in July 2012, the Veteran withdrew her appeal as to the following issues:  entitlement to an initial rating greater than 50 percent for obstructive sleep apnea; entitlement to an initial rating greater than 20 percent for DJD of the cervical spine; entitlement to an increased rating greater than 30 percent, from August 26, 2008, for migraine headaches; and entitlement to service connection for bilateral ankle disabilities.

Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.

Increased Rating for Migraine Headaches Prior to August 26, 2008

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in December 2006.  That letter advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that she felt were relevant to the claim.  

The RO provided the Veteran appropriate VA examinations in 2006 and 2008.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Since this claim is seeking an increased rating for migraine headaches prior to August 26, 2008, no further examination would assist in addressing the severity of a disability at an earlier point in time.

VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The appeal stems from the RO's assignment of staged ratings for the Veteran's migraine headaches.  As explained below, the Board finds the Veteran's migraine headaches were manifested by consistent symptoms throughout the appellate time frame and, therefore, staged ratings assigned by the RO were not appropriate. 

The Veteran's migraine headaches are rated under Diagnostic Code (DC) 8100.  Under DC 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.

A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  50 percent is the highest rating provided under DC 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran was afforded a VA examination in August 2006 where the examiner noted her migraine headaches occurring about once a month, and lasting about a day.  The examiner also noted her use of prescription medication for control.  At that time, the Veteran reported being able to work through her headaches with medications and only on occasion needing to go to bed.

In contrast, the Veteran was afforded a VA examination in August 2008 where the Veteran reported migraine headaches three times per month lasting anywhere from four hours to three days with symptoms such as photophobia, nausea, and pain.  At that time, the Veteran indicated she is unable to work during these episodes and must lie down in a darkened room, medicate, and sleep.  

Based on the seemingly increased symptoms reported in the August 2008 VA examination, the RO awarded the Veteran an increased rating of 30 percent, effective August 26, 2008, but a 10 percent rating prior to August 26, 2008.

The Veteran is a registered nurse.  As such, the Board has considered her statements in light of her medical expertise.  Cf. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  She testified before the Board in July 2012 that she suffered with migraine headaches for over 10 years, with no significant worsening.  Although she was granted an increased rating to 30 percent, effective August 26, 2008, based on August 2008 VA examination findings, she testified her migraine manifestations were identical to those reported during the August 2006 VA examination.  Rather, she feels the 2006 examiner did not accurately report her symptoms.  

During her hearing, the Veteran reported migraine headaches averaging approximately three times a month, which could last up to four or five days.  She further noted being on medication constantly.  She feels the 2006 examiner left out the details she provided.  The Veteran also testified that, during her military service, she did not have the luxury of not going to work.  While she worked through the pain of her headaches with the assistance of medication, she would go to her office and turn off the lights when necessary to accommodate her headaches.

The Veteran separated from the military in July 2006.  Aside from the August 2006 and August 2008 VA examinations, the claims folder does not contain any post-service medical records pertinent to this issue.

Service treatment records reflect that a head MRI was done in November 2005 and that, significantly, the Veteran was treated in April 2006 where she indicated her migraine headaches occur "once a month currently." 

A 30 percent rating is warranted where characteristic prostrating attacks occur on an average of once a month over the last several months.  The objective evidence prior to August 2008, at the very least, consistently indicates migraine headache attacks occurring a minimum of once a month.  It is clear that the 30 percent rating criteria have been met since separation from service.  

There is no evidence to support a rating greater than 30 percent.

During her military service, the Veteran would frequently work through the pain of her headaches.  She testified to taking her medication constantly to decrease the frequency of the prostrating attacks.  The 2006 VA examiner similarly noted her ability to work through her headaches with medication and only on occasion needing to go to bed. 

At no time during the appeal period have the Veteran's migraine headaches caused her "severe economic inadaptability," the criteria for a rating greater than 30 percent.  Cf. 38 C.F.R. §. 4.124a, DC 8100.  .  

The rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected migraines.  There are higher ratings available under the diagnostic codes for other manifestations, but those manifestations are not present.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the grant here, however, the Veteran's combined disability rating is now 100 percent, effective August 1, 2006 (i.e., the date of her separation from the military), rendering any TDIU claim moot and Rice is not applicable.  See id.; see also 38 C.F.R. § 4.25.


ORDER

The appeal seeking entitlement to an initial rating greater than 50 percent for obstructive sleep apnea is dismissed.

The appeal seeking entitlement to an initial rating greater than 20 percent for degenerative joint disease (DJD) of the cervical spine is dismissed.

The appeal seeking entitlement to an increased rating greater than 30 percent, from August 26, 2008, for migraine headaches is dismissed.

The appeal seeking entitlement to service connection for bilateral ankle disabilities is dismissed.

Entitlement to an initial rating of 30 percent, but no higher, for migraine headaches is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran claims her IBS, DJD of the lumbar spine, and residuals of her right foot neuroma are more severe than currently rated.  The Veteran testified as to altered lifestyle affects as well as chronic, constant pain stemming from these disabilities. 

As the Veteran is a registered nurse practitioner her statements describing the manifestations of her disabilities are competent medical evidence.  Cf. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
 
The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination related to these claims in August 2008, over four years ago.  During her July 2012 hearing before the Board, the Veteran candidly testified that, despite the lengthy time lapse, she does not actually feel her conditions have worsened since 2008.  Rather, she feels the VA examination was inadequate in that the examination was very brief and the report did not accurately reflect the manifestations she verbalized at the time.  

The August 2008 VA examiner concluded the Veteran's IBS and right foot manifestations had fully resolved.  With regard to her low back, the examiner changed the diagnosis to lumbar spine strain finding full range of motion on examination with pain at the end of the range of motion as the only significant manifestation.

The Veteran testified at her hearing of significantly disabling manifestations of all these conditions, to include functional and occupational impairment.  She described her IBS and foot disabilities in particular as her most dehabilitating conditions, requiring significant changes to her overall lifestyle.  The symptoms discussed at her hearing were in stark contrast to what the examiner reported in the August 2008 examination.

The Veteran has indicated, in various statements found in the claims folder, the receipt of regular, ongoing, treatment for these disabilities, to include physical therapy, chiropractic treatment, and acupuncture, since her discharge.   The claims folder, however, does not contain any post-service treatment records.  The VA must make efforts to obtain these identified records.

In light of the missing records and the significant disparity between the Veteran's sworn, medical statement, versus the 2008 VA examination report, new VA examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and private treatment she has received since service and to provide release forms for any private treatment.  Thereafter, efforts must be made to obtain any and all identified treatment.  All unsuccessful efforts to obtain identified medical records are to be fully documented, and any VA facility must provide a negative response if records are not available.

2.  After completion of paragraph 1 and records are obtained to the extent available, the Veteran must be scheduled for separate gastrointestinal, orthopedic, and neurological VA examinations, by appropriately qualified medical professionals, to assess the current severity of her IBS, low back DJD, and residuals of right foot neuroma.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiners in conjunction with the examinations.  If the examiners do not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examinations and review of the record, the examiners must provide objective findings of the current severity of the Veteran's IBS, right foot, and low back.  The examiners are to document all symptoms reported by the Veteran at the time of the examinations.

With regard to the Veteran's right foot and low back claims specifically, the examiner must provide an opinion as to whether there is objective evidence of neurological impairment stemming from her low back disability and/or her right foot disability.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

Each examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Then, readjudicate the claims.  If any of the claims remain denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


